                Case 1:19-cr-00226-WHP Document 46 Filed 11/21/19 Page 1 of 1




                                                                 November 21, 2019


          VIA ECF

          The Honorable William H. Pauley, III
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                          Re:     United States v. Thomas Irigoyen
                                  Case No. 19-CR-226 (WHP)

          Dear Judge Pauley:

                  I represent Thomas Irigoyen, the defendant in the above-referenced matter. I
          write with the consent of the government to respectfully request an adjournment of the
          status conference currently scheduled for December 6, 2019, at 2:30 PM. As Your Honor
          knows, Mr. Irigoyen resides in California and does not have the funds to travel in order to
          attend the status conference. Previously, we have made arrangement with the U.S.
          Marshals to arrange for Mr. Irigoyen’s travel for his arraignment using CJA funds.
          However, since that time, we have been engaged in productive discussions with the
          government toward resolving the case, and I am hopeful that we will be able to reach a
          resolution by the year’s end. It is possible that such a resolution would obviate the need
          for Mr. Irigoyen to return to New York and would thus preserve CJA funds.
          Accordingly, I respectfully request an adjournment of approximately 45 days. I have
          spoken to Assistant U.S. Attorney Dan Wolf and he consents to the adjournment.


                                                                 Respectfully submitted,
Application granted. conference adjourned to January
31, 2019 at 3:00 p.m. Time excluded in the interest of           /s/
justice.                                                         Michael Tremonte

                                                                 Attorney for Thomas Irigoyen



          cc:     All counsel (via ECF)


        November 21, 2019




                                         90 Broad Street | 23rd Floor | New York, NY 10004
                                   www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
